Case 2:19-cv-10956-DMG-RAO Document 24-1 Filed 01/24/20 Page 1 of 2 Page ID #:547


 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11                                           CASE NO. 2:19-cv-10956-DMG-RAO
     LYDIA OLSON, et al.
12                                           [PROPOSED] ORDER GRANTING
                       Plaintiffs,           PLAINTIFFS’ REQUEST FOR
13                                           JUDICIAL NOTICE
           v.
14
     STATE OF CALIFORNIA, et al.             Hon. Dolly M. Gee
15
                       Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28
     [Proposed] Order Granting Plaintiffs’        Case No. 2:19-cv-10956-DMG-RAO
     Request for Judicial Notice
Case 2:19-cv-10956-DMG-RAO Document 24-1 Filed 01/24/20 Page 2 of 2 Page ID #:548


 1         This Court, having considered all of the papers submitted by the parties and the
 2   relevant authorities, HEREBY ORDERS that Lydia Olson, Miguel Perez, Postmates,
 3   Inc. and Uber Technologies, Inc.’s Request for Judicial Notice in Support of their
 4   Motion for a Preliminary Injunction is GRANTED.
 5         The Court hereby takes judicial notice of:
 6         1.    Plaintiffs’ Motion for Provisional Relief, Regents of Univ. of Cal. v.
 7   United States Dep’t Homeland Sec., No. 17-cv-05211-WHA (N.D. Cal. Jan. 9, 2018);
 8         2.    Brief Amicus Curiae of Virginia, Maryland, California, Connecticut,
 9   Delaware, Illinoise, Iowa, Maine, Massachusetts, New Mexico, New York, North
10   Carolina, Oregon, Rhode Island, Vermont, Washington, and the District of Columbia
11   in Support of Appellees and Affirmance, Int’l Refugee Assistance Project v. Trump,
12   857 F.3d 554 (4th Cir. 2017);
13         3.    Order Granting Temporary Restraining Order, California Trucking Ass’n
14   et al., v. Becerra et al., No. 3:18-cv-02458-BEN-BLM (S.D. Cal. Dec. 31, 2019);
15         4.    Order Granting Preliminary Injunction, California Trucking Ass’n et al.,
16   v. Becerra et al., No. 3:18-cv-02458-BEN-BLM (S.D. Cal. Jan. 16, 2020);
17         5.    Docket Report, First Franklin Fin. Corp. v. Franklin First Fin., Ltd., 356
18   F. Supp. 2d 1048, No. 3:04-cv-02842-WHA (N.D. Cal. 2005)
19         6.    @LorenaSGonzalez, Twitter (Jan. 20, 2020, 11:55 PM),
20   https://twitter.com/LorenaSGonzalez/status/1219528872351322114
21         7.    @LorenaSGonzalez, Twitter (Jan. 20, 2020, 11:35 PM),
22   https://twitter.com/LorenaSGonzalez/status/1219523961517527040
23         IT IS SO ORDERED.
24   Dated:
25
                                                      DOLLY M. GEE
26                                            UNITED STATES DISTRICT JUDGE
27
28
     Proposed] Order Granting Plaintiffs’       2       Case No. 2:19-cv-10956-DMG-RAO
     Request for Judicial Notice
